Name: Council Regulation (EEC) No 2145/82 of 27 July 1982 amending Regulation (EEC) No 338/79 laying down special provisions relating to quality wines produced in specified regions
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 8 . 82No L 227/ 10 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 2145/82 of 27 July 1982 amending Regulation (EEC) No 338/79 laying down special provisions relating to quality wines produced in specified regions THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Article 7 (2) of Regulation (EEC) No 338/79 shall be replaced by the following : '2 . Except for derogations adopted in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79 , the alcoholic strengths referred to in paragraph 1 may not be less than : 6-5 % vol in Zone A with the exception of the specified regions "Mosel-Saar-Ruwer", "Ahr", "Mittelrhein" and "Moselle luxembourgeoise" in which the said alcoholic strength shall be 6 % ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament ( 2), Having regard to the opinion of the Economic and Social Committee ('), Whereas Article 7 (2) of Regulation (EEC) No 338 /79 (4), as last amended by Regulation (EEC) No 3578 / 81 ( 5), fixes for the various wine-growing zones the minimum alcoholic strengths which must be respected by Member States when establishing the rules on production for each quality wine psr ; whereas experience has shown that in certain northern wine ­ growing regions of wine-growing Zone A, wine of a satisfactory quality may be obtained from grapes which do not quite reach the prescribed minimum natural alcoholic strength , in particular in the case of late vari ­ eties ; whereas in order to prevent wine growers aban ­ doning late varieties which have on average over 10 years produced very good wine , in favour of early vari ­ eties which give a wine which is generally less good , the minimum natural alcoholic strength in these regions should be reduced by 0-5 % vol , 7-5 % vol in Zone B ; 8-5 % vol in Zone C I a) ; 9 % vol in Zone C I b) ; 9-5 % vol in Zone C II ; 10 % vol in Zone C Ilia) and C III b). The zones referred to in the preceding subpara ­ graph are those defined in Annex IV to Regulation (EEC) No 337/79 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1982 . For the Council The President O. MÃLLER (') OJ No C 206, 14 . 8 . 1981 , p . 11 . ( 2 ) OJ No C 327 , 14 . 12 . 1981 , p . 114 . O OJ No C 310 , 30 . II . 1981 , p . 9 . (") OJ No L 54, 5 . 3 . 1979 , p . 48 . ( 5) OJ No L 359 , 15 . 12 . 1981 , p . 6 .